112 Ga. App. 558 (1965)
145 S.E.2d 621
LANIER
v.
DYER.
41558.
Court of Appeals of Georgia.
Submitted October 5, 1965.
Decided October 15, 1965.
Rehearing Denied October 29, 1965.
*559 John R. Calhoun, for plaintiff in error.
Sullivan, Herndon & Smith, Richard H. Herndon, contra.
EBERHARDT, Judge.
1. (a) Where the grantor, or his privy, in a security deed remains in possession of the premises after lawful foreclosure of the deed, he is a tenant at sufferance and is subject to be summarily dispossessed by the purchaser at the foreclosure sale, or by his privy. Price v. Bloodworth, 55 Ga. App. 268 (189 S.E. 925).
(b) Where the person in possession is a son of the deceased grantor in the security deed, whether claiming as an heir at law or as a devisee under the grantor's will, he is subject to summary dispossession to the same extent and in the same manner as would have been the grantor had she lived and remained in possession. Nor does it matter that the proceeding is brought by one who is also an heir at law of the grantor and, but for the foreclosure, a tenant in common with the defendant.
2. These facts appearing from the pleadings and from affidavits submitted in support of a motion for summary judgment, the grant of the motion was proper.
Judgment affirmed. Nichols, P. J., and Pannell, J., concur.